     LOCAL FORM FOR A CHAPTER 13 PLAN UNDER FEDERAL RULE OF BANKRUPTCY PROCEDURE 3015.1 AND ADMINISTRATIVE
                                                ORDER NO. 17-04


                                               UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF MICHIGAN




IN RE:                                                                      CASE NO.
           BONNIE BLACK
                                                                            CHAPTER 13
           S.S.# XXX-XX-7116                                                JUDGE
                  Debtor

                                                                                            PLAN SUMMARY

                                                                                      For informational purposes only.

                                                                           ACP: 36 Months
                     Debtor
                                                                           Minimum Plan Length: 60 Months
__________________________________/                                        Plan payment:    $518 per Month
                                                                           Minimum dividend to Class 9 Creditors     $4580
                                                                           Percentage of Tax Refunds committed        100%

                                                          CHAPTER 13 PLAN

                                      [X] Original OR [ ] Pre-Confirmation Modification # _____

I.     NOTICES

TO CREDITORS: YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. THIS PLAN MAY BE CONFIRMED AND BECOME BINDING WITHOUT FURTHER NOTICE OR
HEARING UNLESS A TIMELY WRITTEN OBJECTION IS FILED. READ THIS DOCUMENT CAREFULLY AND CONSIDER SEEKING THE ADVICE OF
AN ATTORNEY.

            Debtor must check one box on each line to state whether or not the Plan includes each of the following items:


             A. Nonstandard Provisions set out in Section IV. Under Federal
                Rule of Bankruptcy Procedure 3015(c), a “nonstandard
                provision” means a provision that is not otherwise included
                                                                                      X Included         G Not included
                in the approved form for a Chapter 13 Plan in the Eastern
                District of Michigan.

             B.   A limit on the amount of a secured claim based on a
                  valuation of the collateral for the claim.                          X Included         G Not included

             C.   Avoidance of a security interest or lien.
                                                                                     G Included           X Not included

             ·    IF AN ITEM IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISION IS VOID EVEN IF
                  OTHERWISE INCLUDED IN THE PLAN.




LOCAL FORM 10-24-17 V 1
      19-41035-pjs        Doc 6      Filed 01/24/19           Entered 01/24/19 13:52:49            Page 1 of 17
                                                              1
              ·     ANY “NONSTANDARD PROVISION” THAT IS NOT SPECIFICALLY IDENTIFIED IN SECTION IV IS VOID.

              ·     IF THIS SECTION I INDICATES THAT THIS PLAN DOES NOT INCLUDE ANY “NONSTANDARD PROVISIONS”, ANY
                    “NONSTANDARD PROVISIONS” IN THIS PLAN (INCLUDING ANY OTHERWISE SPECIFICALLY LISTED IN SECTION
                    IV) ARE VOID.




THIS PLAN IS SUBJECT TO AND INCORPORATES BY REFERENCE THE ADDITIONAL STANDARD PROVISIONS WHICH MAY BE
FOUND AT WWW.13EDM.COM OR WWW.MIEB.USCOURTS.GOV OR FROM DEBTOR’S COUNSEL UPON WRITTEN REQUEST.
          _____________________________________________________________________________________________
    APPLICABLE COMMITMENT PERIOD; PLAN PAYMENTS; PLAN LENGTH; EFFECTIVE DATE AND ELIGIBILITY FOR
II.
    DISCHARGE:

    A. G Debtor’s Current Monthly Income exceeds the applicable State median income. Debtor’s Applicable Commitment Period is 60
       months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming Plan .

         X Debtor’s Current Monthly Income is less than or equal to the applicable State median income. Debtor’s Applicable Commitment
         Period is 36 months. Debtor’s Plan Length shall be 60 months from the date of entry of the Order Confirming Plan. This is a
         minimum Plan length. If the Plan has not been completed in the minimum Plan length, the Plan length shall be extended as
         necessary for completion of the requirements of the Plan; provided that in no event will the Plan term continue beyond 60 months
         from the date of entry of the Order Confirming Plan. See Paragraph J of the Additional Terms, Conditions and Provisions for
         additional information regarding Completion of Plan.

         If neither or both of the above boxes is checked, then the Applicable Commitment Period and the Plan Length shall be 36 months
         from the date of entry of the Order Confirming Plan.

    B. Debtor’s Plan payment amount is $518 per month.

    C. Future Tax Refunds. See Paragraph A of the Additional Terms, Conditions and Provisions for additional information regarding Tax
       Refunds and Tax Returns.

         FOR CASES ASSIGNED TO BAY CITY DIVISION: Check only one box. If none are checked or more than one box is checked,
         paragraph 2 shall apply:

         1.       G Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future Tax
                  Refunds.

         2        G Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a pro-
                  ration for anticipated Tax Refunds. Debtor will remit 50% of all Federal and State Tax Refunds that debtor receives or is
                  entitled to receive after commencement of the case.

         3. G Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-ration for
         anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal and State Tax Refunds that debtor receives or is entitled to
         receive after commencement of the case to the extent the Refund exceeds the sum of twelve times the amount of the Federal and
         State Tax Refund pro-ration shown in Schedule I.




LOCAL FORM 10-24-17 V 1
   19-41035-pjs              Doc 6       Filed 01/24/19          Entered 01/24/19 13:52:49                Page 2 of 17
                                                                 2
         FOR CASES ASSIGNED TO DETROIT DIVISION: Check only one box. If none are checked or more than one box is checked,
         paragraph 2 shall apply:

         1. G Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future Tax
         Refunds.

         2. X Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a pro-
         ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor receives or is entitled to receive
         after commencement of the case.

         3. G Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-ration for
         anticipated Federal Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor receives or is entitled to receive
         after commencement of the case to the extent the Refund exceeds the sum of twelve times the amount of the Federal Tax Refund
         pro-ration shown in Schedule I.

         FOR CASES ASSIGNED TO FLINT DIVISION: Check only one box. If none are checked or more than one box is checked,
            paragraph 2 shall apply:

         1. G Debtor’s Plan proposes a 100% dividend to unsecured creditors. Therefore, debtor is not required to remit any future Tax
         Refunds.

         2. G Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I does not include a pro-
         ration for anticipated Tax Refunds. Debtor will remit 100% of all Federal Tax Refunds that debtor receives or is entitled to receive
         after commencement of the case.

         3. G Debtor’s Plan proposes less than a 100% dividend to unsecured creditors and debtor’s Schedule I includes a pro-ration for
         anticipated Federal Tax Refunds. Debtor is not required to remit Federal Tax Refunds in excess of the amount of the proration
         shown on Schedule I.

    D. G If the box to the immediate left is "checked", the debtor acknowledges that debtor is not eligible for a discharge pursuant to 11
       USC §1328.

         G If the box to the immediate left is "checked", the joint debtor acknowledges that joint debtor is not eligible for a discharge
         pursuant to 11 USC §1328.

    E.   G If the box to the immediate left is "checked", the debtor or joint debtor is self-employed AND incurs trade credit in the production
         of income from such employment. Debtor shall comply with the requirements of Title 11, United States Code, and all applicable
         Local Bankruptcy Rules regarding operation of the business and duties imposed upon the debtor.

III. DESIGNATION AND TREATMENT OF CLASSES OF CLAIMS: See Paragraph F of the Additional Terms, Conditions and Provisions
     for additional information regarding the order in which claims are to be paid.

    A. CLASS ONE – TRUSTEE FEES as determined by statute.

    B. CLASS TWO – ADMINISTRATIVE CLAIMS, INCLUDING ATTORNEYS FEES AND COSTS:

         1. PRE-CONFIRMATION ATTORNEY FEES: At confirmation of the Plan, Counsel shall elect to either:
             a. In lieu of filing a separate fee application pursuant to 11 USC §327 and §330, accept the sum of $3500 for services
                rendered plus $0 for costs advanced by Counsel, for total Attorney Fees and Costs of $3500 through the Effective Date of
                the Plan. The total Attorney Fees and Costs less the sum paid to Counsel prior to the commencement of this case as
                reflected in the Rule 2016(b) Statement leaving a net balance due of $2810, will be paid as an Administrative Expense
                Claim; or




LOCAL FORM 10-24-17 V 1
   19-41035-pjs           Doc 6       Filed 01/24/19           Entered 01/24/19 13:52:49                   Page 3 of 17
                                                                3
               b.   Request an award of compensation for services rendered and recovery of costs advanced by filing a separate Application
                    for Compensation for services rendered up through the date of entry of the Order Confirming Plan pursuant to 11 USC
                    §327 and §330. If Counsel elects to file a fee application pursuant to this sub-paragraph, the Trustee shall escrow $3500
                    for this purpose. See Paragraph B of the Additional Terms, Conditions and Provisions for additional information.

         2.    POST-CONFIRMATION ATTORNEY FEES: See Paragraph D of the Additional Terms, Conditions and Provisions for
               additional information.

         3.    RETENTION OF OTHER PROFESSIONALS FOR POST-PETITION SERVICES: Debtor G has retained or G intends to
               retain the services of __________________(name of person to be retained) as ____________ (capacity or purpose for
               retention) to perform professional services post-petition with fees and expenses of the professional to be paid as an
               Administrative Expense. See Paragraph C of the Additional Terms, Conditions and Provisions for additional information.

         4.    OTHER ADMINISTRATIVE EXPENSE CLAIMS: Any administrative expense claims approved by Order of Court pursuant to
               11 USC §503 shall be paid as a Class Two administrative claim. See Paragraph E of the Additional Terms, Conditions and
               Provisions for additional information.


    C. Class Three – SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS
       UNSECURED CLAIMS TO BE PAID BY TRUSTEE. See Paragraph G and Paragraph N of the Additional Terms, Conditions and
       Provisions for additional information.

         Class 3.1 Liens to be Stripped. 11 USC §506(a).

                         Creditor                                                          Collateral
                         NONE



         Class 3.2 Judicial Liens and Non-Possessory, Non-Purchase Money Liens to be Avoided. 11 USC §522(f).

                         Creditor                                                          Collateral
                         NONE



    D. Class Four - SECURED CLAIMS ON WHICH THE LAST CONTRACTUAL PAYMENT IS DUE BEYOND THE LENGTH OF THE PLAN. 11 USC
       §1322(b)(5).


         Class 4.1 Continuing Payments on a claim secured by the debtor’s principal residence that come due on and after the
                   date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional Terms, Conditions
                   and Provisions for additional information).

              Creditor                               Collateral                           Monthly Payment           Direct or Via Trustee
                                       PERSONAL RESIDENCE LOCATED AT
* AFFILIATE MORTGAGE                  2717 LITTLE ST., PORT HURON, MI 48060                      $338                     DIRECT


                    *(THIS OBLIGATION, BOTH CURRENT & SECURED, WILL CONTINUE
                           TO BE PAID “DIRECT” PER SCHEDULE J)




LOCAL FORM 10-24-17 V 1
   19-41035-pjs              Doc 6     Filed 01/24/19          Entered 01/24/19 13:52:49                  Page 4 of 17
                                                               4
         Class 4.2 Pre-Petition Arrearages on a claim secured by the debtor’s principal residence to be paid by Trustee: Those
                   amounts which were due as of the filing of the Order for Relief:

                                                                                           Estimated Average   Months to Cure From
          Creditor                      Collateral                Arrears Amount            Monthly Payment     Confirmation Date
          NONE



         Class 4.3 Continuing Payments other than on a claim secured by the debtor’s principal residence that come due on and
                   after the date of the Order for Relief. (See Paragraph P, Paragraph L and Paragraph EE of the Additional Terms,
                   Conditions and Provisions for additional information).

            Creditor                                 Collateral                        Monthly Payment         Direct or Via Trustee
            NONE


         Class 4.4 Pre-Petition Arrearages other than on a claim secured by the debtor’s principal residence to be paid by
                   Trustee: Those amounts which were due as of the filing of the Order for Relief:

                                                                                           Estimated Average   Months to Cure From
          Creditor                      Collateral                Arrears Amount            Monthly Payment     Confirmation Date
          NONE



    E.   CLASS FIVE - SECURED CLAIMS ON WHICH THE LAST PAYMENT WILL BECOME DUE WITHIN THE PLAN DURATION. (See Paragraph H,
         Paragraph L, Paragraph O and Paragraph S of the Additional Terms, Conditions and Provisions for additional information).

         Class 5.1 Secured Claims not excluded from 11 USC §506 to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B):



                                     Indicate if        Interest rate   Total to be paid
                                  “crammed” *** or        (Present         Including
       Creditor/Collateral            modified          Value Rate)         Interest         Monthly Payment   Direct or Via Trustee
GENISYS C.U.                                                                                                   VIA TRUSTEE
(‘13 DODGE DURANGO AUTO)
                                  CRAMMED              8%               $19500              $325




*** See debtor’s Schedule A/B for more information about values.




LOCAL FORM 10-24-17 V 1
   19-41035-pjs           Doc 6    Filed 01/24/19            Entered 01/24/19 13:52:49                 Page 5 of 17
                                                             5
          Class 5.2 Secured Claims not excluded from 11 USC §506 not to be paid Equal Monthly Payments.
                    11 USC §1325(a)(5)(B):

                                         Indicate if
                                      “crammed” *** or       Interest rate                               Estimated
                                          modified             (Present        Total to be paid           Average
       Creditor/Collateral                                   Value Rate)      including interest       Monthly Payment   Direct or Via Trustee
             NONE




*** See debtor’s Schedule A/B for more information about values.

          Class 5.3 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                    11 USC §1325 (a)(9) to be paid “Equal Monthly Payments”. 11 USC §1325(a)(5)(B).

                                                                                         Total to be
                                                                      Interest rate          paid
                                                   Indicate if          (Present          Including         Monthly
             Creditor/Collateral                    modified          Value Rate)          Interest         Payment      Direct or Via Trustee
                   NONE




          Class 5.4 Secured claims excluded from 11 USC §506 by the “hanging paragraph” at the end of
                    11 USC §1325 (a)(9) not to be paid Equal Monthly Payments. 11 USC §1325(a)(5)(B).

                                                                                         Total to be       Estimated
                                                                      Interest rate          paid           Average
                                                   Indicate if          (Present          including         Monthly
             Creditor/Collateral                    “modified         Value Rate)          interest        Payment       Direct or Via Trustee
                    NONE




          CLASS 5.5 Surrender of collateral. (See Paragraph P of the Additional Terms, Conditions and Provisions for additional
                    information).

The debtor surrenders debtor’s interest in the following collateral. Any allowed unsecured claim remaining after disposition of the collateral
will be treated as a Class 9 General Unsecured Creditor.

                Creditor Name                                                         Description of Collateral
                   NONE




LOCAL FORM 10-24-17 V 1
   19-41035-pjs              Doc 6      Filed 01/24/19            Entered 01/24/19 13:52:49                       Page 6 of 17
                                                                  6
    F.   CLASS SIX – EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES. 11 USC §§365, 1322(b)(7): Debtor assumes the executory
         contracts and unexpired leases listed in subparagraph 1. (See Paragraph K of the Additional Terms, Conditions and Provisions
         for additional information).

         Class 6.1 Continuing Lease/Contract Payments:

                                                                                      Monthly        Lease/Contract              Direct or
             Creditor                                  Property                       Payment        expiration date            Via Trustee
             NONE


         Class 6.2 Pre-petition Arrearages on Assumed Executory Contracts and Leases (to be paid by Trustee):

                                                                                                                           Months to
                                                                                                Estimated Average          Cure From
           Creditor                              Property                 Arrears Amount         Monthly Payment        Confirmation Date
           NONE


                        Debtor rejects the executory contracts and unexpired leases listed in this subparagraph 3. Any unexpired lease
         Class 6.3
                        or executory contract that is neither expressly assumed in Class 6.1 above or expressly rejected below shall be
                        deemed rejected as of the date of confirmation of debtor’s chapter 13 Plan to the same extent as if that
                        unexpired lease or executory contract was listed below. (See Paragraph K of the Additional Terms, Conditions and
                        Provisions for additional information):

             Creditor                                                             Property
             NONE



    G. CLASS SEVEN – PRIORITY UNSECURED CLAIMS. 11 USC §§507, 1322(a)(2).

         Class 7.1 Domestic Support Obligations: Continuing Payments that come due on and after the date of the Order for
                   Relief:

                            Creditor                                Monthly Payment                     Direct or Via Trustee
                               NONE



         Class 7.2 Domestic Support Obligations: Pre-Petition Arrearages due as of the filing of the Order for Relief:

                                                                                       Estimated Average Monthly
                        Creditor                              Arrears Amount                   Payment                 Direct or Via Trustee
                        NONE



         Class 7.3 All Other Priority Unsecured Claims [11 USC §1322(a)(2)]

                Creditor                                       Amount                                   Direct or via Trustee
                  NONE




LOCAL FORM 10-24-17 V 1
   19-41035-pjs             Doc 6       Filed 01/24/19         Entered 01/24/19 13:52:49                Page 7 of 17
                                                               7
         CLASS EIGHT – SEPARATELY CLASSIFIED UNSECURED CLAIMS. 11 USC §1322(b)(1): (To be paid by Trustee): (See Paragraph M of the
    H.
         Additional Terms, Conditions and Provisions for additional information):

                                             Interest
          Creditor             Amount          Rate                                 Reason for Special Treatment

          NONE


    I.   CLASS NINE - GENERAL UNSECURED CLAIMS (to be paid by Trustee): – See Paragraph N of the Additional Terms, Conditions and
         Provisions for additional information.

         X    This Plan shall provide a total sum for distribution to creditors holding Class 9 General Unsecured claims in an amount that is
              not less than the Amount Available in Chapter 7 shown on Attachment 1, Liquidation Analysis and Statement of Value of
              Encumbered Property (the “Unsecured Base Amount”). This Plan shall provide either (i) the Unsecured Base Amount; or (ii)
              will continue for the full Plan Length as indicated in Paragraph II.A of this Plan, whichever yields the greater payment to Class
              9 Unsecured Creditors. See Attachment 2, Chapter 13 Model Worksheet, Line 8, for additional information concerning funds
              estimated to be available for payment to Class 9 Unsecured Creditors.

         G    This Plan shall provide a dividend to holders of Class 9 General Unsecured Claims equal to 100% of allowed claims.

         If neither box is checked or if both boxes are checked, then the Plan shall pay the Unsecured Base Amount.

              G If the box to the immediate left is "checked", creditors holding claims in Class Seven, Eight and Nine shall receive interest
              on their allowed claims at the rate of ____% per annum as required by 11 USC §1325(a)(4).

IV. Nonstandard Plan Provisions:

         · ANY “NONSTANDARD PROVISION” THAT IS NOT BOTH INCLUDED IN SECTION 1.A AND SPECIFICALLY STATED IN THIS SECTION IS
                  VOID.


         A. V.D. - POST CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLIATION - Striking language regarding
            Trustee not paying attorney fees if Plan is not running timely.
         B. II.A. If neither or both boxes is checked, the Applicable Commitment Period and Plan Length shall be 36 months.
         C. __________________________________________________________________________________________
         D. __________________________________________________________________________________________
         E. __________________________________________________________________________________________




LOCAL FORM 10-24-17 V 1
   19-41035-pjs           Doc 6       Filed 01/24/19           Entered 01/24/19 13:52:49                   Page 8 of 17
                                                               8
I, Joseph L. Grima, Attorney for debtor (or debtor if not represented by an attorney), certify that this Plan contains no “Nonstandard
Provisions” other than those set out in Section IV above.

/s/ Joseph L. Grima                                                        /s/ Bonnie Black
Attorney for Debtor: JOSEPH L. GRIMA (P 44756)                             Debtor
_____________________________________________________
Street Address: 18232 MACK AVENUE
_____________________________________________________
City, State and Zip Code: GROSSE POINTE FARMS, MI 48236                    Joint Debtor
_____________________________________________________
E-Mail Address: grimalaw@gmail.com
                                                                           January 24, 2019
Phone Number: (313) 417-8422                                               Date




LOCAL FORM 10-24-17 V 1
   19-41035-pjs           Doc 6      Filed 01/24/19         Entered 01/24/19 13:52:49                Page 9 of 17
                                                            9
                                                      ATTACHMENT 1
                          LIQUIDATION ANALYSIS AND STATEMENT OF VALUE OF ENCUMBERED PROPERTY:

                                                                           DEBTOR'S
                                          FAIR MARKET                      SHARE OF         EXEMPT         NON-EXEMPT
        TYPE OF PROPERTY                     VALUE           LIENS          EQUITY          AMOUNT           AMOUNT
       PERSONAL RESIDENCE                          $70000         $17000        $53000         $38225           $14775
    REAL ESTATE OTHER THAN
                                                       N/A           N/A              N/A            N/A           N/A
      PERSONAL RESIDENCE
     HHG/PERSONAL EFFECTS                          $3400              $0         $3400             $3400            $0

              JEWELRY                               $1000             $0         $1000             $1000            $0

      CASH/BANK ACCOUNTS                               $80            $0              $80             $0           $80

 VEHICLES - ‘13 DODGE DURANGO                      $16000         $23000               $0             $1            $0

          OTHER - 2 DOGS                             $200             $0          $200              $200            $0

     OTHER - CHILD SUPPORT                   UNKNOWN                  $0     UNKNOWN         UNKNOWN                $0

     OTHER - SOCIAL SECURITY                UNKNOWN                   $0     UNKNOWN         UNKNOWN                $0

                                                                                               $                14855
                   Amount available upon liquidation

                   Less administrative expenses and costs                                      $
                                                                                                                11527
                   Less priority claims                                                        $
                                                                                                                    0
                   Amount Available in Chapter 7                                               $                 3328




LOCAL FORM 10-24-17 V 1
  19-41035-pjs             Doc 6     Filed 01/24/19          Entered 01/24/19 13:52:49        Page 10 of 17
                                                             10
                                                       ATTACHMENT 3

                                  UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN, SOUTHERN DIVISION

IN THE MATTER OF:                                            Case No.:
                                                             Chapter 13
         BONNIE BLACK                                        Honorable

       Debtor
___________________________________/

                                   ADMINISTRATIVE EXPENSES AND COSTS
                                        PURSUANT TO 11 USC 326(a)
 FAIR MARKET VALUE OF HOMESTEAD                                                               $70,000


 Real Estate Commission 6%                                                  $4,200
 Transfer Tax 1%                                                            $700
 Misc. Closing Costs 1%                                                     $700
                                                                            $5,600


 CHAPTER 7 TRUSTEE FEES


 Amount distributed by Chapter 7 Trustee                                                      $31,775
 (Non-exempt amount, sale costs & lien satisfaction)


 25% of first $5000                                                         $1,250
 10% of second $45000                                                       $2,677
 5% of remainder                                                            $N/A
                                                                            $3,927


 Legal/accounting fees                                                      $2,000


 Total expenses & costs                                                    $11,527

                                                        /s/ Joseph L. Grima
                                                        JOSEPH L. GRIMA (P 44756)
                                                        JOSEPH L. GRIMA & ASSOCIATES, P.C.
                                                        18232 Mack Ave.
                                                        Grosse Pointe Farms, MI 48236
                                                        (313) 417-8422



LOCAL FORM 10-24-17 V 1
  19-41035-pjs            Doc 6   Filed 01/24/19        Entered 01/24/19 13:52:49     Page 11 of 17
                                                        11
                                                                     ATTACHMENT 2

                                                     CHAPTER 13 MODEL WORKSHEET
                                                 LOCAL BANKRUPTCY RULE 3015-1(B)(2) E.D.M.

1.         Proposed length of Plan:        60 months

2.         Initial Plan payment:
           $518 per month x 60 months =                                     $31080       (subtotal)

           Step payment #1
           $__________ per month x ________ months =                        $_________   (subtotal)

           Step payment #2
           $__________ per month x ________ months =                        $_________   (subtotal)

3.         Additional payments: $_______ per _______=                       $________    (subtotal)

4.         Lump sum payments                                     =          $_________   (subtotal)

5.         Total to be paid into Plan (total of lines 2 through 4)                                    $31080

6.         Estimated disbursements other than to Class 9 General Unsecured Creditors

      a.   Estimated Trustee Fees                                            $3000

      b.   Estimated Attorney Fees and costs
           through confirmation of Plan                                      $3500

      c.   Estimated Attorney Fees and costs
           post-confirmation through duration of Plan                        $500

      d.   Estimated fees of other Professionals                             $0

      e.   Total mortgage and other
           continuing secured debt payments                                  $0

      f.   Total non-continuing secured
           debt payments (including interest)                                $19500

      g.   Total priority claims                                             $0

      h.   Total arrearage claims                                            $0

7.         Total disbursements other than to Class 9 General Unsecured Creditors
           (Total of lines 6.a through 6.h)                                                           $26500

8.         Funds estimated to be available for Class 9 General Unsecured Creditors
           (Line 5 minus Line 7)                                                                      $4580

9.         Estimated dividend to Class 9 General Unsecured Creditors
           in Chapter 7 proceeding (see Liquidation Analysis)                                         $3328

Comments:



LOCAL FORM 10-24-17 V 1
     19-41035-pjs           Doc 6        Filed 01/24/19              Entered 01/24/19 13:52:49                Page 12 of 17
                                                                     12
                                                 V. ADDITIONAL STANDARD PROVISIONS

                                THE FOLLOWING STANDARD PROVISIONS ARE APPLICABLE TO ALL
                               PLANS AND PRE-CONFIRMATION MODIFIED PLANS FILED ON OR AFTER
                              DECEMBER 1, 2017, IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                                                 EASTERN DISTRICT OF MICHIGAN

         DEBTOR’S OBLIGATION TO REMIT TAX REFUNDS: Debtor shall not alter any withholding deductions/exemptions without Court
A.
         approval. If the Internal Revenue Service or any State taxing authority remits to the Trustee any sum which the debtor is not
         required to remit pursuant to this Plan, then upon written request of the debtor and concurrence of the Trustee, the Trustee shall be
         authorized to refund those sums to the debtor from funds first available without further motion, notice or Order of Court. The Trustee
         shall not be required to recoup or recover funds disbursed to creditors prior to receipt of the debtor’s written request.
         If debtor is married and debtor’s spouse is not a joint-debtor in this case, debtor’s Tax Refund(s) for any calendar year shall be 50%
         of the aggregate net Tax Refunds received by debtor and debtor’s non-filing spouse, regardless of whether debtor and spouse file a
         joint tax return or file separate tax returns.
B.       ALLOWANCE AND PAYMENT OF PRE-CONFIRMATION ATTORNEY FEES: If Class 2.1 of the Plan indicates that Counsel
         intends to file a Separate Application for compensation for services rendered up through the date of entry of the Order Confirming
         Plan pursuant to 11 USC §327 and §330, the Trustee shall withhold the amount designated in Class 2.1 from funds remaining after
         payment of claims required to be paid prior to attorney fees pending further Order of Court.
C.       RETENTION AND COMPENSATION OF OTHER PROFESSIONALS FOR POST-PETITION PRE-CONFIRMATION SERVICES:
         If Class 2.3 indicates that debtor has retained or intends to retain the services of any Professional (as that term is defined in 11
         USC §327) to perform professional services after the commencement of this case, debtor will file a timely Application to Employ
         Professional Person stating the identity of the person to be retained and the capacity or purpose for retention, accompanied by a
         Certification of Disinterestedness signed by the Professional and obtain Court permission to retain the Professional. The
         Professional may seek compensation in an amount not to exceed $400.00 by filing a Proof of Claim designated as an
         Administrative Expense without further notice, hearing or Order of Court. If the Professional seeks compensation in excess of
         $400.00, the Professional shall file an Application for Compensation for services rendered pursuant to 11 USC §327.
D.       POST-CONFIRMATION ATTORNEY FEES & COSTS BY SEPARATE APPLICATION: Counsel reserves the right to file
         Applications for compensation for services rendered subsequent to the Confirmation of this Plan. Upon entry of an Order Awarding
         Post Confirmation Attorney Fees, if debtor's Plan will not complete within 60 months of the date of the Order Confirming Plan, all
         unpaid Attorney Fees and costs shall be paid by the Trustee only after a Plan modification that allows debtor's Plan to complete
         within 60 months from the date of the Order Confirming Plan is approved with notice as is appropriate to the parties interested.
E.       PAYMENT OF ADMINISTRATIVE EXPENSE CLAIMS: Administrative Expense Claims as defined in 11 USC §503, other than
         those claims provided for in Paragraphs B, C and D of these Additional Terms, Conditions and Provisions, will be deemed allowed
         and will be paid only upon entry of a specific Order of this Court determining the allowance and amount of that claim.
F.       ORDER OF PAYMENT OF CLAIMS: All claims for which this Plan proposes payment through the Trustee shall be paid in the
         following order to the extent that funds are available:
                   Level 1:     Class 1
                   Level 2:     Class 5.1, 5.3 and 6.1
                   Level 3:     Class 2.1 and 2.3
                   Level 4:     Class 2.2 and 2.4
                   Level 5:     Classes 4.1 and 4.3
                   Level 6:     Classes 4.2, 4.4, 5.2, 5.4 and 6.2
                   Level 7:     Class 7
                   Level 8:     Classes 3.1, 3.2, 5.5, 6.3, 8 and 9.
         Each level shall be paid as provided in this Plan before any disbursements are made to any subordinate class. If there are not
         sufficient funds to pay all claims within a level, then the claims in that level shall be paid pro rata.
G.       SECURED CLAIMS TO BE STRIPPED OR AVOIDED FROM THE COLLATERAL AND TREATED AS UNSECURED: Claims for
         which the creditor holds a lien that is listed as “Stripped” in Class 3.1 or “Avoided” in Class 3.2 are avoided and will be paid as a




LOCAL FORM 10-24-17 V 1
     19-41035-pjs         Doc 6       Filed 01/24/19            Entered 01/24/19 13:52:49                 Page 13 of 17
                                                                13
         General Unsecured Creditor as provided in Class 9 of the Plan. Upon completion of the Plan, the creditor will record a Satisfaction
         of the Lien in the applicable Public Records to discharge and release the lien. If the creditor fails to do so, the debtor may file a
         motion for an order declaring that the lien has been satisfied by completion of the confirmed Plan, which the debtor may then have
         certified and recorded in the applicable Public Records.
H.       CLASS 5.1, CLASS 5.3 AND CLASS 6.1 CREDITORS SPECIFIED TO RECEIVE EQUAL MONTHLY PAYMENTS: Creditors
         identified in Class 5.1, Class 5.3, and Class 6.1 will receive Equal Monthly Payments to the extent funds are available at the date of
         each disbursement. If more than one creditor is scheduled in Class 5.1, Class 5.3, and Class 6.1 and the funds available in any
         disbursement are insufficient to pay the full Equal Monthly Payments to all of the listed creditors, payments shall be made on a pro
         rata basis determined by the ratio of the Equal Monthly Payment specified to each creditor to the total amount of Equal Monthly
         Payments to all creditors scheduled in Class 5.1, Class 5.3, and Class 6.1. The amount of the Equal Monthly Payment to any
         creditor shall be the amount stated in Class 5.1, Class 5.3, and Class 6.1 as may be applicable and the amount of the Equal
         Monthly Payment specified in the Plan will supersede any monthly payment amount specified in a Proof of Claim at variance with
         the Equal Monthly Payment amount set forth in the Plan unless otherwise Ordered by the Court.
         The monthly post-confirmation disbursement to any creditor designated in Class 5.1, Class 5.3, and Class 6.1 will not exceed the
         Equal Monthly Payment amount for that creditor for the month in which disbursement is being made plus any previously unpaid
         Equal Monthly Payments accruing before the date of disbursement.
I.       APPLICATION OF DISBURSEMENTS BY CREDITORS: Creditors shall apply all disbursements under the Plan only in the
         manner consistent with the terms of the Plan and to the account(s) or obligation(s) as designated on the voucher or check provided
         to the Creditor with each disbursement.
J.       COMPLETION OF PLAN: For purposes of 11 USC §1328, the debtor shall be deemed to have completed all payments under the
         Plan:
              1.   Upon the expiration of the Plan Length as defined in Paragraph II.A of the Plan commencing on the date of entry of the
                   Order Confirming Plan; and
              2.   Debtor has remitted all Plan payments (as defined in Paragraph II.A and II.B of the Plan) coming due after the date of
                   entry of the Order Confirming Plan; and
              3.   Debtor has remitted all Federal Income Tax Refunds as required by Paragraph II.C of the Plan and Paragraph A of these
                   Additional Terms, Conditions and Provisions; and
              4.   Debtor has remitted a sum sufficient to pay all allowed claims as amended and/or supplemented as provided in the Plan.
K.       EXECUTORY CONTRACTS AND/OR UNEXPIRED LEASES:
              1.   Any executory contract or unexpired lease not expressly assumed in Class 6.1 or in the Order Confirming Plan shall be
                   deemed rejected effective as of the Effective Date of this Plan.
              2.   Upon rejection of any Executory Contract or Unexpired Lease, the property and debtor’s interest in the rejected executory
                   contract or unexpired lease will no longer be property of the estate and the stay under 11 USC §362(a) and the co-debtor
                   stay under 11 USC §1301 shall automatically terminate as to such property. Any claims arising from the rejection of an
                   executory contract or unexpired lease shall be treated as a general unsecured claim in Class Nine, subject to further
                   Order of Court.
              3.   For all assumed executory contracts and unexpired leases, confirmation of this Plan shall constitute a finding that this
                   Plan complies with all requirements for assumption of the executory contracts and unexpired leases being assumed,
                   including all requirements set forth in 11 USC §365(b).
              4.   Upon the termination of the Lease (whether as a result of the expiration of the contractual lease term, repossession of the
                   property which is the subject of the Lease, or otherwise), the Lessor shall have the right to file a Supplemental Claim for
                   any damages or charges permitted under or pursuant to the Lease.
              5.   If Class 6.1 provides for the Continuing Lease/Contract Payments to be made by the Trustee, the Supplemental Claim as
                   filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
              6.   If Class 6.1 provides for the Continuing Lease Payments to be made directly by the debtor to the Lessor, the
                   Supplemental Claim as filed and allowed shall be paid directly by the debtor to the creditor over the remaining term of the
                   Plan. If there is a balance outstanding on the supplemental claim as of the completion of debtor’s confirmed Chapter 13
                   Plan, this balance shall not prevent or preclude the entry of a discharge in this case; instead, this balance shall be



LOCAL FORM 10-24-17 V 1
     19-41035-pjs         Doc 6      Filed 01/24/19           Entered 01/24/19 13:52:49                   Page 14 of 17
                                                               14
                   deemed non-dischargeable and debtor shall be responsible for payment of the remaining balance of the Supplemental
                   Claim following the entry of a Discharge.
L.       SECURED CLAIMS – POST-PETITION FEES, COSTS AND CHARGES:
              1.   Any Supplement to Claim that is filed with the Court as to which there is no objection filed or as to which any objection
                   has been overruled, shall be deemed allowed.
              2.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid by the Trustee, the Supplement
                   to Claim as filed and allowed shall be paid by the Trustee over the remaining term of the Plan.
              3.   If Class 4.1, 4.3, 5.1, 5.2, 5.3 or 5.4 provides for the Creditor’s Secured Claim to be paid directly by the debtor to the
                   creditor, the Supplement to Claim as filed and allowed shall be paid directly by the debtor to the creditor before
                   completion of the Plan. If there is a balance outstanding on the Supplement to Claim as of the completion of debtor’s
                   confirmed Chapter 13 Plan, this balance shall not prevent or preclude the entry of a discharge in this case; instead, any
                   unpaid balance shall be non-dischargeable.
M.       SEPARATELY CLASSIFIED UNSECURED CLAIMS: Claims classified as “Separately Classified Unsecured Claims” are
         unsecured claims that qualify for discriminatory and preferred treatment pursuant to 11 USC §1322(b)(1). The basis for separate
         classification is specified in Paragraph III.H of the Plan. Each Separately Classified Unsecured Claims shall receive payments that
         total 100% of the allowed amount of the claim plus interest if specified in Class Eight of the Plan. See also Paragraph F of the
         Additional Terms, Conditions and Provisions for additional information concerning the timing of payments to be made on these
         claims.
N.       GENERAL UNSECURED CREDITORS: Unless Class 9 of the Plan provides a dividend to holders of General Unsecured Claims
         equal to 100% of allowed claims, the Plan shall produce a total sum for distribution to General Unsecured Creditors (the “Unsecured
         Base Amount”). The Unsecured Base Amount shall be not less than the aggregate amount which creditors in this class would have
         received had the estate of the debtor been liquidated under Chapter 7 of Title 11, United States Code. See 11 USC §1325(a)(4).
         Each holder of a duly filed and allowed General Unsecured Claim shall receive the holder’s pro rata share of the Unsecured Base
         Amount, based on the creditor’s claim as a fraction of the total General Unsecured Claims duly filed and allowed. The pro rata
         dividend for each holder of an allowed unsecured claim will be calculated by the Trustee upon review of allowed claims.
         This Plan shall provide either the total Unsecured Base Amount or shall continue for the Plan Length as stated in Paragraph II.A of
         the Plan, whichever will offer the greater dividend to general unsecured creditors.
O.       VESTING, POSSESSION OF ESTATE PROPERTY AND LIEN RETENTION: Upon the Effective Date of the Plan, all property of
         the estate shall vest in the debtor and shall cease to be property of the estate. The debtor shall remain in possession of all property
         during the pendency of this case unless specifically provided herein, and shall not seek to sell, transfer or otherwise dispose of such
         property (except in the ordinary course of debtor’s business) without prior Court approval.
P.       SURRENDER OF COLLATERAL: Those claims that are treated pursuant to 11 USC §1325(a)(5)(C) (surrender of collateral) are
         so designated in Class 5.5 of the Plan. Upon confirmation, the Automatic Stay and co-debtor Stay is lifted as to the collateral and
         any creditor holding a lien on the collateral and the collateral shall no longer constitute property of the estate. No disbursements
         shall be made by the Trustee to any creditor whose claim is secured by the collateral being surrendered unless the holder of such
         claim files a Proof of Claim (or Amended Proof of Claim) after the Effective Date of the Plan setting forth the amount of any
         deficiency remaining after disposition of the collateral. Any allowed deficiency claim shall be paid as a general unsecured claim in
         Class 9 of the Plan. See Federal Rule of Bankruptcy Procedure 3002.1.
Q.       PROHIBITION AGAINST INCURRING POST-PETITION DEBT: While this case is pending, the debtor shall not incur a debt in
         excess of $2,000.00 without first obtaining approval of either this Court or of the Chapter 13 Trustee. If the Chapter 13 Trustee
         stipulates to entry of an Order allowing debtor to incur post-petition debt, debtor shall be permitted to file the Stipulation signed by
         the Trustee and to submit an Order to the Court on an ex parte basis without notice to creditors or other parties in interest.
R.       UNSCHEDULED CLAIMS: If an unscheduled proof of claim is filed, the Trustee is authorized to exercise sole discretion to classify
         the claim into one of the existing classes under this Plan and to schedule the claim for payment within that class, without prejudice
         to debtor’s right to object to the allowance of the claim and/or to modify the Plan to provide a different treatment.
S.       PROOFS OF CLAIM FILED AT VARIANCE WITH THE PLAN: In the event that a Proof of Claim is filed and allowed that is at
         variance with the provisions of this Plan, the following method is to be employed to resolve the conflict:
         1.        Regarding claims for which the Plan does not propose a "cramdown" or modification, the Proof of Claim shall supersede
                   the Plan as to the claim amount, percentage rate of interest, monthly payments, valuation of collateral and classification of



LOCAL FORM 10-24-17 V 1
     19-41035-pjs         Doc 6       Filed 01/24/19           Entered 01/24/19 13:52:49                   Page 15 of 17
                                                                15
                   the claim.
         2.        As to claims for which the Plan proposes a "cramdown" or modification, the Proof of Claim governs only as to the claim
                   amount. The Plan governs valuation, interest rate and any other contractual term.
         3.        If a Proof of Claim is filed that is at variance with this Plan or related schedules, the Trustee shall automatically treat that
                   claim as the holder indicated, unless provided otherwise in the confirmed Plan; these Additional Terms, Conditions and
                   Provisions; or by Order of Court.
         4.        As to claims specified in Class 3.1 or Class 3.2 (Secured Claims to be Stripped or Avoided), the Proof of Claim shall
                   control only as to the allowed amount of the claim. See also Paragraph G of the Additional Terms, Conditions and
                   Provisions for additional information concerning payments to be made on these claims.
T.       TAX RETURNS AND TAX SET-OFFS: All Tax Returns which have become due prior to the filing of the Plan have been filed. The
         Internal Revenue Service and the United States Department of Treasury are prohibited from setting off against post-petition Tax
         Refunds for payment of pre-petition tax obligations.
U.       DEBTOR DUTY TO MAINTAIN INSURANCE – REMEDY FOR FAILURE TO MAINTAIN INSURANCE: Debtor shall maintain all
         insurance required by law and contract upon property of the estate and the debtor's property. After confirmation of this Plan, if the
         debtor fails to maintain insurance as required by law or contract, any party in interest may submit a notice of default, served on
         debtor, debtor’s counsel and the Chapter 13 Trustee, permitting 10 days from service of the notice in which to cure the default. If
         the default is not cured within the time permitted, the party in interest may submit an Order Granting Relief from the Automatic Stay
         as to the collateral to the Court along with an affidavit attesting to the debtor’s failure to cure, and the Stay may thereafter be lifted
         without further motion, notice or hearing.
V.       SECURED CREDITORS, LESSORS AND PARTIES TO EXECUTORY CONTRACTS UPON ENTRY OF ORDER LIFTING
         AUTOMATIC STAY: Any secured creditor and any party to an assumed executory contract or unexpired lease as to whom the
         Automatic Stay is lifted shall not receive any further disbursements until a Proof of Claim for the balance remaining after liquidation
         of the collateral is filed.
W.       PROVIDING FUTURE TAX RETURNS TO TRUSTEE: Debtor shall timely file each Federal Income Tax Return required to be filed under
         applicable law during the pendency of this case, and shall provide to the Trustee a copy of each Return at the same time the Return
         is filed with the taxing authority.
X.       DEADLINES IN EVENT OF CONVERSION: In the event of conversion of this case to a case under Chapter 7 of the United States
         Bankruptcy Code, the rights of the Chapter 7 Trustee and all creditors (including but not limited to the right to object to exemptions
         and the right to object to discharge pursuant to 11 USC §727 and/or dischargeability pursuant to 11 USC §523) will be determined
         as if the Petition was filed on the date of conversion. The date of the Order converting this case to one under Chapter 7 will be
         treated as the date of the Order For Relief and all applicable deadlines shall be determined as if the post-conversion Meeting of
         Creditors pursuant to 11 USC §341 was the initial Meeting of Creditors.
Y.       OBJECTIONS TO PROOFS OF CLAIM: Any party in interest shall have the right to object to Proofs of Claim. Confirmation of this
         Plan shall not constitute a waiver of any objection and shall not constitute or have any res judicata or collateral estoppel effect on or
         against any objection to Proof of Claim. If any objection to Proof of Claim is filed and sustained, in whole or in part, after the
         Trustee has begun making disbursements under this Plan as confirmed, Trustee shall have no obligation or duty to recoup any
         payments or disbursements made to the creditor whose Proof of Claim was the subject of the objection.
Z.       CREDITOR’S AUTHORIZATION TO CONTACT DEBTOR: Notwithstanding the provisions of the Automatic Stay and co-debtor Stay,
         creditors holding claims in Classes 4 and 5 for which the debtor proposes to retain the collateral and parties to any assumed
         unexpired lease or executory contract in Class 6 may contact debtor for purposes of sending periodic statements and annual or
         periodic summaries of accounts including but not limited to account reconciliations pursuant to the Real Estate Settlement
         Procedures Act.
AA.      IDENTITY OF DISBURSING AGENT: All claims in all classes of creditors shall be paid by the Trustee as Disbursing Agent except
         those claims which are specified to be paid directly by either the debtor or a third party, in which event the debtor or third party
         making those payments shall be the Disbursing Agent for those claims.
BB.      SPECIAL PROVISIONS APPLICABLE TO GOVERNMENTAL UNITS RESPONSIBLE FOR ENFORCING DOMESTIC SUPPORT
         OBLIGATIONS: Notwithstanding the provisions of 11 USC §362 and §1327, the Automatic Stay is modified to permit any
         governmental unit or agency responsible for enforcing a domestic support obligation to send notices, to take other actions to the
         extent not inconsistent with the terms of the Plan, and to collect domestic support obligations from property that is not property of
         the estate.



LOCAL FORM 10-24-17 V 1
     19-41035-pjs         Doc 6       Filed 01/24/19            Entered 01/24/19 13:52:49                    Page 16 of 17
                                                                 16
CC.      PRE- AND POST-PETITION LITIGATION AND CAUSES OF ACTION: Debtor and the Chapter 13 Trustee shall have concurrent
         standing to prosecute all Pre- and Post-Petition causes of action, including but not limited to actions arising under Title 11, United
         States Code. Any compromise or settlement of any litigation or cause of action shall be subject to the provisions of Federal Rule of
         Bankruptcy Procedure 9019. Any proceeds or damages recovered by or on behalf of the debtor shall be retained pending Order of
         the Bankruptcy Court.
DD.      SUBSTANTIVE CONSOLIDATION OF JOINTLY FILED CASES: If this case has been filed jointly by a husband and wife pursuant
         to 11 USC §302, entry of an Order Confirming Plan shall also constitute an Order for Substantive Consolidation of the debtors.
EE.      NON-APPLICABILITY OF FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1: The requirements and provisions of
         Federal Rule of Bankruptcy Procedure 3002.1 shall not apply to any property that the Plan as confirmed surrenders to the Creditor
         as provided in 11 USC §1325(a)(5)(C); or to any property as to which the Automatic Stay is lifted for purposes of allowing the
         secured creditor to exercise rights and remedies pursuant to applicable State Law, regardless of whether the Order Lifting
         Automatic Stay is entered before or after entry of an Order Confirming the Plan.
FF.      TIME TO CURE PARAMOUNT: For any class of claims where the Months to Cure From Confirmation Date may be specified, if the
         Plan does not specify the number of months to cure, the Months to Cure From Confirmation Date shall be the Plan Length specified
         in Paragraph II.A of the Plan. For any class of claims or creditors for which the Plan specifies an Estimated Average Monthly
         Payment that is inconsistent with or contradicts the Months to Cure From Confirmation Date, the Months to Cure From Confirmation
         Date controls. The Chapter 13 Trustee is authorized to make any changes to the amount of disbursements to the creditor to
         implement this provision.
GG.      SECURED CLAIMS EXCLUDED FROM 11 USC § 506 BY THE “HANGING PARAGRAPH” AT THE END OF 11 USC §1325 (a)(9): Claims treated in
         Class 5.3 or Class 5.4 are claims that were either (1) incurred within 910 days before the petition date and secured by a purchase
         money security interest in a motor vehicle acquired for the personal use of the debtor, or (2) incurred within 1 year of the petition
         date and secured by a purchase money security interest in any other thing of value.




LOCAL FORM 10-24-17 V 1
  19-41035-pjs            Doc 6      Filed 01/24/19           Entered 01/24/19 13:52:49                   Page 17 of 17
                                                               17
